Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: December 11, 2007
Toby R. Linebaugh a/k/a Toby Randall )
Linebaugh, )
) Docket No. C-07-614
Petitioner, ) Decision No. CR1709
)
-v.- )
)
The Inspector General. )
oo _)
DECISION

Petitioner, Toby R. Linebaugh a/k/a Toby Randall Linebaugh, is excluded from
participation in Medicare, Medicaid, and all other federal health care programs pursuant
to section 1128(b)(4) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(b)(4)),
effective June 20, 2007. Petitioner is excluded because his registration to provide health
care as a pharmacy technician in the State of Kansas was revoked by the Kansas Board of
Pharmacy (state agency) for reasons bearing upon his professional competence,
professional performance, or financial integrity. There is a proper basis for exclusion.
Petitioner’s exclusion for not less than the period during which his state license is
revoked, is required by the Act.' Act, section 1128(c)(3)(E) (42 U.S.C. § 1320a-
7(c)(3)(E)).

I. Background

The Inspector General for the Department of Health and Human Services (1.G.) notified

Petitioner by letter dated May 31, 2007, that he was being excluded from participation in
Medicare, Medicaid, and all federal health care programs pursuant to section 1128(b)(4)
of the Act, until he regains his license as a pharmacy technician in the State of Kansas.

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon completion of
the period of exclusion.
2

Petitioner timely requested a hearing by letter dated July 11, 2007. The case was
assigned to me for hearing and decision on August 13, 2007. On September 14, 2007, I
convened a prehearing telephonic conference, the substance of which is memorialized in
my Order dated September 14, 2007. The parties agreed that the case could be heard
based on an exchange of briefs accompanied by documentary evidence in lieu of an in-
person hearing.

The LG. filed a brief in support of exclusion on October 12, 2007 (.G. Brief), with I.G.
Exhibits (1.G. Exs.) 1 through 8. Petitioner filed a response (P. Brief) on November 14,
2007. Petitioner did not file any exhibits. The I.G. filed a reply (1.G. Reply) on
November 28, 2007. Petitioner has not objected to the admissibility of any of the
proposed I.G. Exhibits and I.G. Exs. | through 8 are admitted.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. The state agency notified Petitioner by “Emergency Agency Order” dated
February 17, 2005, that his registration to function as a pharmacy technician in
Kansas had been suspended, due to his being caught and admitting to diverting
drugs, including controlled substances, from his employer over an extended period
of time, and selling the drugs to a third-party who Petitioner knew did not have a
prescription for the drugs. I.G. Ex. 6.

2. The state agency notified Petitioner by “Agency Order” dated June 7, 2005, that
his registration as a pharmacy technician had been revoked, due to his being
caught and admitting to diverting drugs, including controlled substances from his
employer over an extended period of time and “self-administered controlled
substances without an appropriate prescription order.” I.G. Ex. 3.

3. Petitioner does not deny that his pharmacy technician registration was suspended
and revoked because he diverted drugs. Hearing Request; P. Brief; 1.G. Exs. 2-6.

4. The L.G. notified Petitioner by letter dated May 31, 2007, that he was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs pursuant to section 1128(b)(4) of the Act, until he regains his registration
as a pharmacy technician in the State of Kansas.
3

5. Petitioner timely requested a hearing by letter dated July 11, 2007.

B. Conclusions of Law

1. Petitioner’s request for hearing was timely and I have jurisdiction.

2. There is a basis for Petitioner’s exclusion pursuant to section 1128(b)(4)(A) of the
Act.

3. Pursuant to section 1128(c)(3)(E) of the Act, the minimum period of exclusion

under section 1128(b)(4) is not less than the period during which Petitioner’s state
license is revoked, suspended, or surrendered and is presumptively reasonable.
See also, 42 C.F.R. § 1001.501(b)(1).

C. Issues

The Secretary of Health and Human Services (the Secretary) has by regulation limited my
scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and,
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).
D. Applicable Law

Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of
the final action of the Secretary is provided by section 1128(f) of the Act (42 U.S.C.

§ 1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have
jurisdiction.

Pursuant to section 1128(b)(4)(A) of the Act, the Secretary may exclude from
participation in Medicare, Medicaid, and all federal health care programs, any individual
whose license to provide health care is revoked or suspended by any state licensing
authority for reasons bearing upon the individual’s professional competence, professional
performance, or financial integrity. See also, 42 C.F.R. § 1001.501(a)(1).
4

The standard of proof is a preponderance of the evidence and the state agency
determination revoking Petitioner’s state license is not subject to my review. 42 C.F.R.

§ 1001.2007(c) and (d). Petitioner bears the burden of proof and persuasion on any
affirmative defenses or mitigating factors and the I.G. bears the burden on all other issues.
42 C.F.R. § 1005.15(b) and (c).

E. Analysis

1. There is a basis for Petitioner’s exclusion pursuant to section
1128(b)(4)(A) of the Act.

The I.G. cites section 1128(b)(4) of the Act as the basis for Petitioner’s permissive
exclusion. I.G. Ex. 1. The statute provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program (as defined in
section 1128B(f)):

eR KK
(4) LICENSE REVOCATION OR SUSPENSION. — ANY
INDIVIDUAL OR ENTITY —

(A) whose license to provide health care has
been revoked or suspended by any State
licensing authority, or who otherwise lost such a
license or the right to apply for or renew such a
license, for reasons bearing on the individual’s
or entity’s professional competence,
professional performance, or financial integrity,

The statute permits the Secretary to exclude from participation any individual: (1) whose
state license to provide health care has been suspended or revoked by a state licensing
authority; and (2) where the revocation or suspension is for reasons bearing on the
individual’s professional competence, professional performance, or financial integrity.

The essential facts of this case are not disputed. Petitioner was a registered pharmacy
technician in the State of Kansas. I.G. Ex. 3. In June 2003, Petitioner began working as a
pharmacy technician at Walgreens in Wichita, Kansas. I.G. Ex. 4. From approximately
August 2003 through December 2004, Petitioner misappropriated medications from the
pharmacy where he was employed and sold them to another individual. CMS Ex. 4, 5.
Petitioner admitted selling 220 tablets a week of Hydrodcodone to a third party who paid
5

im $100 a week for the drugs. CMS Ex. 4. On December 3, 2004, Petitioner was
arrested for unlawfully forging prescriptions and selling drugs. I.G. Ex. 5. On February
7, 2005, the state agency issued its Emergency Agency Order suspending Petitioner’s
pharmacy technician registration. I.G. Ex. 6. On June 7, 2005, the state agency revoked
Petitioner’s pharmacy technician registration.” I.G. Ex. 3. On September 14, 2005,
Petitioner entered into an Agreement for Pretrial Diversion, deferring prosecution for 12
months. I.G. Ex. 7. Petitioner successfully completed the diversion program and the
charges against him were dismissed. I.G. Ex. 8.

Petitioner does not dispute that his pharmacy technician registration was first suspended
and then revoked by the state agency. In his hearing request, Petitioner admits that he
“fax[ed] a refill request to a doctors office for a patient that I knew didn’t exist... .”
Petitioner argues instead that he should not have been excluded because he did not know
that he was registered, took no oath, and lacked an advanced education, and he asserts
that mitigating circumstances exist, in that he is a trustworthy individual. Petitioner asks
that his exclusion be “reconsidered” or waived. I cannot reconsider or waive Petitioner’s
exclusion and the arguments he asserts are not relevant to issues that I may consider.

The I.G. had a basis to exclude Petitioner. The suspension and revocation of Petitioner’s
registration by the state agency constituted a suspension and revocation by a state
licensing authority, as the state agency is a state licensing authority with jurisdiction over
the registration of pharmacy technicians. I.G. Ex. 3. Thus, the suspension and revocation
of Petitioner’s registration is tantamount to the suspension and revocation of a state
license to practice as a pharmacy technician. Whether or not Petitioner had an advance
degree is of no relevance. The Act permits the I.G. to exclude an individual whose
license has been revoked or suspended by a State licensing agency, such as the state
agency here, where the reason for the revocation or suspension bore on the individuals’s
professional competence, performance, or financial integrity. Here, Petitioner’s

2

* The Emergency Agency Order stated that Petitioner admitted to diverting drugs,
including controlled substances, from his employer over an extended period of time and
sold them to a third-party who Petitioner knew did not have a prescription for the drugs.
LG. Ex. 6, at 2. The Agency Order recited that Petitioner had been caught and admitted
to diverting drugs, including controlled substances, from his employer over an extended
period of time. The Agency Order also recited, however, that Petitioner had self-
administered controlled substances without an appropriate prescription order. I.G. Ex. 3,
at 2. In his brief filed November 14, 2007, Petitioner asserts that he has “never self-
administered controlled substances without the direction of my physician.” I need make
no finding as to whether Petitioner self-administered controlled substances, because
Petitioner does not contest diverting controlled substances. Hearing Request; P. Brief;
LG. Ex. 4.

6

registration as a pharmacy technician was first suspended and then revoked. Petitioner’s
license suspension also involved his professional competence, performance, and his
financial integrity. The Emergency Agency Order noted his history of diverting drugs,
including controlled substances, and selling them to a third party who Petitioner knew did
not have a prescription for the drugs. The state agency asserted that this history indicated
Petitioner could not be trusted to have access to drugs as a pharmacy technician, and that
there was a strong likelihood he would continue to divert drugs, presenting an immediate
danger and significant risk to the public health, safety, or welfare. 1.G. Ex. 6, at 2. The
Agency Order revoking his registration noted that Petitioner would pose a significant
danger and significant risk to the public. I.G. Ex. 3, at 2. Thus, the state agency
considered that Petitioner’s actions involved both his professional performance (diverting
drugs) and competence (in diverting drugs he presented a potential danger to the public
health, safety, and welfare) and financial integrity (accepting money for the diverted
drugs). I agree.

2. The period of exclusion is reasonable as a matter of law.

There is no issue regarding the duration of the exclusion, as section 1128(c)(3)(E) of the
Act specifies that the exclusion shall not be less than the period during which Petitioner’s
state license to provide health care is revoked, suspended, or surrendered. See also, 42
C.F.R. § 1001.501(b)(1). The Secretary’s regulations provide that the I.G. will consider a
request for reinstatement only after the individual obtains a valid license in the state
where the individual’s license was originally suspended or revoked. 42 C.F.R.

§ 1001.501(b)(4).

Il. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs effective June 20, 2007, 20 days after the
May 31, 2007 L.G. notice of exclusion, and for a period coterminous with his licence
revocation.

/s/
Keith W. Sickendick
Administrative Law Judge

